In the
                                 Court of Appeals
                         Second Appellate District of Texas
                                  at Fort Worth
                                        No. 02-18-00487-CR

KODY AUSTIN LOTT, Appellant                     §   On Appeal from the 30th District Court

                                                §   Wichita County (58029-A)

                                                §   and

                                                §   On Appeal from Criminal District Court No. 1

V.                                              §   Tarrant County (C009529)

                                                §   November 7, 2019

                                                §   Opinion by Justice Gabriel

THE STATE OF TEXAS                              §   (nfp)

                                          JUDGMENT

            This court has considered the record on appeal in this case and holds that there

     was no reversible error in the trial court’s judgments. It is ordered that the judgments

     of the trial court are affirmed.

                                            SECOND DISTRICT COURT OF APPEALS



                                            By /s/ Lee Gabriel
                                               Justice Lee Gabriel